UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT F. WOODLEY, individually
and on behalf of all others similarly
situated,
                               Plaintiff,
                                                                  ORDER
                 – against –                                 20 Civ. 2357 (ER)
GULFPORT ENERGY CORPORATION,
DAVID M. WOOD, KERI CROWELL,
and QUENTIN R. HICKS,
                               Defendants.


RAMOS, D.J.:

          On March 17, 2020, this putative class action was brought under federal securities

laws against Gulfport Energy Corporation (“Gulfport”) and its top officers. Doc. 1. On

February 8, 2021, the Court appointed Joseph Rotunno as lead plaintiff in this matter.

Doc. 42. On February 17, 2021, the Court entered the parties’ stipulated scheduling

order, in which the parties stipulated to the filing of Rotunno’s consolidated complaint.

Doc. 45. In accordance with that schedule, Rotunno filed the First Amended Complaint

on April 1, 2021. Doc. 47. After receiving leave from the Court, Defendants filed their

motion to dismiss the First Amended Complaint on June 16, 2021. Doc. 54. On July 7,
2021, Rotunno filed a Second Amended Complaint and, after receiving a deficiency

notice from the Clerk of Court, correctly re-filed the pleading on July 8, 2021. Docs. 60

and 61.

          Federal Rule of Civil Procedure 15 provides that, if a pleading is one to which a

responsive pleading is required, a party may amend her pleading once as a matter of

course within twenty-one days after service of a Rule 12(b) motion. Fed. R. Civ. P. 15(a).

Because Rotunno has not amended the complaint as a matter of course prior to filing the
Second Amended Complaint, and because he has filed the Second Amended Complaint
within twenty-one days of Defendants’ motion to dismiss, Rotunno is entitled to file the

Second Amended Complaint as a matter of course pursuant to Rule 15. Accordingly,

Defendants’ motion to dismiss has been rendered moot, and the Clerk of Court is

respectfully directed to terminate the motion. Doc. 54. Defendants are granted leave to

file a motion to dismiss the Second Amended Complaint in accordance with the following

schedule: the motion is due July 29, 2021, the opposition is due August 19, 2021, and the

reply is due August 26, 2021.


         It is SO ORDERED.


Dated:    July 8, 2021
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.




                                            2
